USCA4 Appeal: 22-6665      Doc: 12         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6665


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DESMOND SINGLETARY, a/k/a Six,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:16-cr-00054-DCN-6)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Desmond Singletary, Appellant Pro Se. Andrew Robert de Holl, OFFICE OF THE
        UNITED STATES ATTORNEY, Charleston, South Charleston, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6665      Doc: 12         Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Desmond Singletary appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion in determining that Singletary failed to

        show extraordinary and compelling circumstances warranting release or that the 18 U.S.C.

        § 3553(a) factors weighed against his release. See United States v. High, 997 F.3d 181,

        188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion). Accordingly, we affirm the district court’s order. United

        States v. Singletary, No. 2:16-cr-00054-DCN-6 (D.S.C. June 1, 2022).              We deny

        Singletary’s motion for the appointment of counsel, and we grant his motion to seal only

        as to the motion to seal itself. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2